 Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 1 of 36 PageID #: 9



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 NEIBI MELANI NAVARRETE,                             §
                                                     §
            Plaintiff,                               §
                                                     §
 V.                                                  §     CIVIL ACTION NO. 4:20-CV-00553
                                                     §
 TARGET CORPORATION,                                 §
                                                     §
            Defendant.                               §

             DEFENDANT TARGET CORPORATION’S APPENDIX IN SUPPORT
                          OF ITS NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1446 and Local Rule 81, Defendant Target Corporation provides

the Court with the attached documentation in support of its Notice of Removal:

 EXHIBIT                           DESCRIPTION                                         DATE
 A       Plaintiff’s Original Petition                                              06/15/2020

      A-1         Request for Issuance of Citation                                  06/16/2020
      A-2         Citation                                                          06/17/2020
      A-3         Record/Copy Request                                               06/17/2020

      A-4         Defendant’s Original Answer                                       07/10/2020

      A-5         Civil Docket Sheet                                                07/10/2020

 B                Declaration of Adam Klarfeld in Support of Notice of Removal      07/09/2020
 C                Defendant’s Notice of Filing Removal (462nd District Court of     07/17/2020
                  Denton County)

 D                Index of Matters being Filed and List of Counsel of Record        07/17/2020




DEFENDANT’S APPENDIX IN SUPPORT OF ITS NOTICE OF REMOVAL                       PAGE 1
4841-0361-2354.1 052067.1639
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 2 of 36 PageID #: 10



                                        Respectfully submitted,

                                        /s/ Danielle K. Herring
                                        Danielle K. Herring
                                        State Bar No. 24041281
                                        dherring@littler.com
                                        LITTLER MENDELSON, P.C.
                                        1301 McKinney Street
                                        Suite 1900
                                        Houston, Texas 77010
                                        Telephone No.: 713.951.9400
                                        Facsimile No.: 713.951.9212

                                        Mark A. Flores
                                        State Bar No. 24076385
                                        markflores@littler.com
                                        LITTLER MENDELSON, P.C.
                                        2001 Ross Avenue
                                        Suite 1500, Lock Box 116
                                        Dallas, TX 75201-2931
                                        Telephone No.: 214.880.8100
                                        Facsimile No.: 214.880.0181

                                        ATTORNEYS FOR DEFENDANT
                                        TARGET CORPORATION




DEFENDANT’S APPENDIX IN SUPPORT OF ITS NOTICE OF REMOVAL          PAGE 2
4841-0361-2354.1 052067.1639
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 3 of 36 PageID #: 11



                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was forwarded to
counsel of record, via e-file notification on this 17th day of July 2020 to:

                                                 Reema Ali
                                            Equal Justice Center
                                   1250 West Mockingbird Lane, Suite 455
                                            Dallas, Texas 75247
                                 Sent Via Email: rali@equaljusticecenter.org

                                                Aaron Johnson
                                             Equal Justice Center
                                        510 S. Congress Ave., Ste. 206
                                             Austin, Texas 78704
                               Sent Via Email: ajohnson@equaljusticecenter.org

                                             Brian P. Sanford
                                             The Sanford Firm
                                       1910 Pacific Ave., Suite 15400
                                            Dallas, Texas 75201
                                 Sent Via Email: bsanford@sanfordfirm.com



                                                   /s/ Danielle K. Herring
                                                   Danielle K. Herring




DEFENDANT’S APPENDIX IN SUPPORT OF ITS NOTICE OF REMOVAL                         PAGE 3
4841-0361-2354.1 052067.1639
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 4 of 36 PageID #: 12




                  EXHIBIT A
                                                                                        FILED:   6/1 5/2020   2:17 PM
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 5 ofDavid
                                                              36 Trantham
                                                                  PageID #: 13
                                                                                        Denton County District Clerk
                                                                                        By: Elizabeth Jones, Deputy

                                                            20-461 1 -462
                                                Cause No.

Neibi Melani Navarrete,                                      §                  IN THE DISTRICT COURT

           Plainti?                                          g


V.                                                           g                        JUDICIAL DISTRICT

Target Corporation,                                          g


           Defendant.                                        g              OF DENTON COUNTY, TEXAS

                                  PLAINTIFF’S ORIGINAL PETITION
           PlaintiffNeibi Melani Navarrete (“Ms. Navarrete”)          les   this Original Petition and Jury

Demand, complaining of Defendant Target Corporation (“Target”) and for causes of action

shows:

                                   A. DISCOVERY CONTROL PLAN

     1.   Ms. Navarrete wishes to conduct discovery under Level 3, as provided in Rule 190.4 of the

Texas Rules of Civil Procedure.

                                           B.   SERVICE OF PROCESS
     2. Defendant Target Corporation is corporation that conducts business in           Lewisville, Texas. It

can be served Via its registered agent,          CT Corporation System at   1999 Bryan St., Suite 900 Dallas,

TX 7520 1.
                                       C. JURISDICTION AND VENUE

     3. Pursuant to     Article   V§   8   of the Texas Constitution, this Court has original subject matter

jurisdiction over the claims asserted herein because no other court has exclusive original

jurisdiction over the claims asserted herein and because Ms. Navarrete seeks damages within the

jurisdictional limits of this Court.

     4. This Court has personal jurisdiction over the parties to this action because the claims
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 6 of 36 PageID #: 14



asserted herein arose directly from Defendant’s acts and omissions in Texas.

    5. Venue is proper in Denton County, Texas under Texas           Civil Practice & Remedies Code    §


15.002(a)(l) because a substantial part of the events giving rise to this action occurred in this

county. Target maintains a regular place of business in Denton County, Texas. This case involves

a young mother who was employed in Denton County, Texas.

                                              E. FACTS

    6. Under Texas law, it is   illegal for an employer to   re   a woman because she is pregnant.

    7.   Target’s manager or “Executive Team Leader” Matt Santilli responded negatively after Ms.

Navarrete told him that she was pregnant.

    8.   Target operates a store located at 4760 TX-121 Lewisville,     TX   75026.

    9. Target employed Ms. Navarrete at Target’s     Lewisville store from about July 9, 2009 to May

2018. Her most recent position was as a stocker in the Health, Beauty, and Essentials department

of the store.

    10. On or about November 30, 2017, Ms. Navarrete informed her supervisor, Matt Santilli,          of

her pregnancy and requested to not be scheduled on Tuesdays due to her doctor’s appointments

for her pregnancy. Mr. Santilli instructed Ms. Navarrete to utilize the      in—store computer to   make

the request to not be scheduled on Tuesdays. Ms. Navarrete did so, and the request was approved.

    11.   After informing her supervisor about her pregnancy, Target cut Ms. Navarrete’s hours

signicantly.

    12. Ms. Navarrete made multiple requests to multiple Target supervisors or managers for more

hours or transfer to a department Where there was more work, but she was told that Target did not

have any work available to offer her or to speak to Mr. Santilli, who would tell her there was no

other work available for her.
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 7 of 36 PageID #: 15



    13. In approximately December 2017, Target transferred two newly hired employees to be

stockers in the Health, Beauty, and Essentials department to perform the same or substantially

similar duties as Ms. Navarrete and provided them more hours than Ms. Navarrete.

    14. Ms. Navarrete continued to be scheduled to work on Tuesdays despite her request to not

be scheduled those days. When Ms. Navarrete was unable to attend her scheduled shifts, she called

the store prior to the start   of her shift to inform them of her inability to attend that shift.

    15 .   Target red   Ms. Navarrete in May 201 8. Target alleges that Ms. Navarrete failed to call in

when she missed scheduled shifts, and Target claims that is the reason it red         her. However, when

Ms. Navarrete was unable to work her scheduled shifts, she called the store prior to the start of her

shift to inform them of her inability to attend that shift.



              F. CONDITIONS PRECEDENT/ADMINISTRATIVE EXHAUSTION

    16.    All conditions precedent to the ling of this action and Plaintiff’s right of recovery herein

have been fullled.

    17.    With respect to the administrative prerequisites relevant to Ms. Navarrete’s Chapter 21

claims, this petition is led     more than 180 days but less than two years after Plaintiff timely led

her charge     of discrimination with     the Texas Workforce Commission and Equal Employment


Opportunity Commission.

                                        G. CLAIMS FOR RELIEF

                            Tex. Labor Code Chapter 21 - Discrimination

    18. Target violated Chapter 21      of the Texas Labor Code.

    19. Section 21 .05 1   of the Texas Labor Code provides that an employer commits an unlawful

act ifbecause of sex, the employer “discharges an individual, or discriminates in any other manner

against an individual in connection with compensation or the terms, conditions, or privileges of
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 8 of 36 PageID #: 16




employment.”

    20. Target terminated Ms. Navarrete and discriminated in their treatment of her in connection

with the terms, conditions, or privileges of employment because of sex, more specically,      because

she was pregnant.

                              Tex. Labor Code Chapter 21 - Retaliation

    21. Section 21 .055 of the Texas Labor Code provides that an employer commits an unlawful

act if the employer retaliates against an individual who opposes a discriminatory practice.

    22. Ms. Navarrete engaged in protected activity when she complained of Target’s

discriminatory actions or actions she reasonably believed to constitute discrimination on the basis

of sex, specically    pregnancy.

    23. Defendants intentionally retaliated against Plaintiff in Violation of Tex. Lab. Code

§ 21 .055.

                                        H. PUNITIVE DAMAGES

    24. Target engaged in discriminatory practices, including retaliation, with malice or with

reckless indifference to the state-protected rights of Ms. Navarrete as contemplated by Texas Labor

Code Section§ 21.2585.

                                      I.   RELIEF REQUESTED
    25 .   As required under Texas Rule of Civil Procedure 47, Plaintiff selects the range ofpotential

monetary relief under Rule 47(c)(4). This range may change over time. Ms. Navarrete is free to

suggest more or less based on the evidence and the jury and judge are free to nd       more or less at

trial based on the evidence.

    26. As a direct and proximate result of Target’s discrimination and retaliation, Target caused

Ms. Navarrete to suffer resulting damages, for which she sues, including, but not limited to:
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 9 of 36 PageID #: 17



        a.     back pay for lost wages and benets

        b.     equitable relief, including reinstatement or front pay;

        c.     compensatory damages, including emotional pain, suffering, inconvenience, mental

               anguish, stress, anxiety, and humiliation;

        d.     punitive damages;

        e.     declaratory and injunctive relief;

        f.     attorney’s fees and costs of court, inclusive of expert witness fees; and

        g. pre- and post-judgment interest as allowed by law.

                                        J. DEMAND FOR JURY
    27. Ms. Navarrete demands a jury trial.

                                               K. PRAYER

WHEREFORE, PREMISES CONSIDERED, Ms. Navarrete respectively prays                           that Target be

cited to appear and answer herein, and that upon nal        hearing hereof, Ms. Navarrete have judgment

against Target for the relief requested above, and any further relief to which Ms. Navarrete may

be entitled.


                                                    Respectfully Submitted,

                                                    EQUAL JUSTICE CENTER

                                                    By:   s/ Reema Ali
                                                    Reema Ali
                                                    Texas State Bar No. 24105327
                                                    1250 West Mockingbird Lane, Suite 455
                                                    Dallas, Texas 75247
                                                    Tel.: (469) 228-4234
                                                    Fax: (469) 941-0861
                                                    rali@equaljusticecenter.org

                                                    Aaron Johnson
                                                    Texas State Bar No. 24056961
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 10 of 36 PageID #: 18



                                   5 10S. Congress Ave., Ste. 206
                                   Austin, Texas 78704
                                   Telephone: (5 12) 474-0007
                                   Fax: (5 12) 474-0008
                                   ajohnson@equaljusticecenter.org

                                   THE SANFORD FIRM

                                   By: /s/Brian P. Sanford
                                   Brian P. Sanford
                                   Texas Bar No. 17630700
                                   bsanford@sanfordrm.com
                                   1910 Pacic Ave, Suite 15400
                                   Dallas, TX 75201
                                   Ph: (214) 717-6653
                                   Fax: (214) 919-01 13

                                   COUNSEL FOR PLAINTIFF
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 11 of 36 PageID #: 19




               EXHIBIT A-1
                                                                                                                           FILED: 6/16/2020 3:04 PM
      Case 4:20-cv-00553-ALM
                 .  .
                             Document 1-2 Filed 07/17/20 Page 12 of 36Trantham
                                                                 David  PageID #: 20
DGHton COUHtV DIStrlCt Clerk                                     Denton County District Clerk
Phi 940-349-2200                                                 By: Joan Vallee, Deputy
                                             E-FILING REQUEST FOR ISSUANCE
           6°    This document MUST be filed as a separate LEAD document when e-filing.
           ‘3'   Choose the Filing code:
                      o   (New Suits select: “Application” and on Subsequent filings select “Request”)
           0:0   Select the type of issuance using the “Optional Services” section on the e-filing screen
           0     If a service document is required, you must add the “Copies for Service” and enter the number
                 of pages the clerk needs to print. (Ex: Petition is 5 pages, 3 citations are requested: 5 x 3 = 15
                 pages will need to printed by the clerk)
                                                                          Document to               Original Petition

Cause No.         204611462                                               be served:
                                Neibi Navarrete vs. Target Corporation

Style of Case:
                                Please use this form when requestinq issuance of the below listed
                                          tvpes of issuance throuqh the e-filinq system.
                 Please use other request forms for: Abstracts, Executions, Subpoenas and Order Withholdings
                                Please select the tvpe and quantitv of issuancels) needed:
                     Type                            Amt               Quantity                                 Type                    Amt        Quantity
Citation                                                       $8            1
                                                                                            Expunction Notices: Petition & Order         $11
Citation for Foreclosure                               $46                                  Expunction Notices: Amended Petition              $5
Notice                                                  $8                                  Expunction Orders: Amended Orders                 $8
Show Cause Notice                                              $8                           Letter Rogatory                                   $8
Temporary Restraining Order                                    $8                           Commission                                        $8
Protective Order Notice                                                                     All Writs                                         $8
                         Note: PUBLICATION COSTS — If publication is requested in the Denton Record Chronicle,
                           we will provide your contact information to the Denton Record Chronicle for billing.
                                          Target Corporation                                                                      Defendant
Name of party to be served:                                                                                             Type;
Address for sewlce:                       Registered Agent CT Corporation System
                                          1999 Bryan St.   ,   Suite 900 Dallas, TX 75201


Name of party to be served:                                                                                             Type:
Address for service:


                                   Please attach additional pages if there are more parties to be served.

           ********                                                                                                                       ********
                           Check one of the options below for your preferred service method
                    Please hold at Clerks office:
                    |will bring in a file—marked copy of the service document to your office for the issuance to be picked up at
                    the front counter.

                    I
                     request that the issuance be returned by e-service. (service document copy fee and service fee not required)
                    E-mail Address 1. Fa"@equa'l'USticecentemrg                   2_ ajohnson@equaIjusticecenter.org


                    Please serve by Denton County Constable/Sheriff (I have added the cost for a copy of the service
                    document and have also added the service fee for the Sheriff/Constable)

                    Please serve by Certified Mail (I have added the cost for a copy of the service document and have also
                    added the Certified Mail service fee.)

                    Additional Notes:


    Requestor Name & Phone number:
     Reema Ali ; 469-228—4234
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 13 of 36 PageID #: 21




               EXHIBIT A-2
     Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 14 of 36 PageID #: 22

                                            CITATION —TRC 99 and 106
THE STATE OF TEXAS                                                                                    COUNTY OF DENTON
                                                        CAUSE NO. 20-461 1-462
T0: Target Corporation By Serving RA CT Corporation System                                        1999 Bryan St Ste 900 Dallas
TX 75201 (or wherever helshe may be found)
Notice to defendant: You have been sued. You may employ an attorney. lf you, or your attorney, do not file a
written answer with the clerk who issued this citation by 10:00 a.m. on the rst Monday following the expiration of
twenty days after you were served this citation and petition, a defaultjudgment may be taken against you.

                                462nd Judicial District Court
 Court'
                                1450 E. McKinney, 4th Floor, Denton,           TX 76209
 Cause No.:                     20-461 1-462
 Date of Filing:                June 15, 2020
 Document:                      Plaintiff‘s Original Petition
 Parties       in   Suit:       Neibi Melani Navarrete; Target Corporation
                                David Trantham, District Clerk
 Clerk,'
                                1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or                       Reema Ali
 Party’s Attorney:              1250 West Mockingbird Lane, Ste. 455 Dallas, TX 75247

   Issued under my hand and seal of this said court on this the 17th day of June, 2020.
                                                                                                                          '
                                                                          David Trantham, D'


                                                                                              WVW
                                                                         Denton, Denton Cu‘:




Came to hand on the
       day of
                                               day of
                                                         ,   20
                                                                  m  BY:




                                                                      ,   at
                                                                                     Joan Valle‘e’



                                                                                     ,   20   ,at
                                                                                          M by delivering to the within named
                                                                                                                              Deputy




                                                                                                         m., and executed on the


                                                             in   person a true copy of this citation, with attached copy(ies)
of the Plaintiff‘s Original Petition, at


 Service Fee: $                                                                                                Sheriff/Constable
                                                                                                                 County, Texas

 Service ID No.                                                                                        Deputy/Authorized Person

                                                                  VERIFICATION
          On this day personally appeared                                                          known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
           |




of Civil Procedure.    am over the age of eighteen years and am not a party to or interested in the outcome of
                            |                                                    |




this suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the          day of                                  ,                     20_
                                                                                                    Notary Public
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 15 of 36 PageID #: 23




               EXHIBIT A-3
    Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 16 of 36 PageID #: 24
                                                                                                                                       FILED
                                                                                                                   ”1114— 'CLOCKAM

                                              DENTON COUNTY DISTRICT CLERK                                                         JUN      H    2020

                                                  RECORD REQUEST FORM
                  1450 E. McKinney                                                                                             D‘f‘f"
                                                                                                                             D 'n
                                                             www.dentoncounty.gov                                                          Box 2146
                  Danton, Tx 76209                                                                                 BY                                 nFPUTY
                                                                                                                                              7Tx-76202‘
                  Phone: 940-349-2200                                                                                              F       :940-349-5754
                                           EMAIL REQUEST T0: dcrecords@dentoncounty.com



                                                                                     '
 Requestorzl-inda       Markey                                                                   Date:6/17/20
EmaiI:Lpm@kullmanlaw.com                                                                         Fax:
Address 100 Poydras Sttreet. Suite 1600                                                          phone;5o4-596.4140
city, State, Zip;New Orleans, LA 70163

   Complete below (please be specic) or print out a case summary from the Danton CountyJudicial Records Search
   website located at httglustice1.dentoncoungcomz, mark the
                                                                      req uested documents and fax with this form.
                ****** Cases
                                fiied since 1990 are located on the .iudicial Records Search website. ******
                            Please allow up to 10 business days for your request to be
                                                                                        completed.
                      20—461          1-462                                    ”Mame:            Navarrete v. Target
              D         Certified Copy
                                                                  w         Plaln Copy/E-Mail                                 D             Clerk's Certicate
                                                         .
                          Document Title                                                                           Date Document Filed

   Complaint                                                                                 We Date:            6/1 5/20
                                                                                             File Date:

                                                                                             File Date:


                                                                                             File Date:

                                                                                             File Date:
  - Copies are $1.00
                     per page. Payment can be made by cash, money order, or credit card (American Express,
                                                                                                           MasterCard, Visa and Discovar).
    Credlt card charges are subject to a 2.75% transaction fee of the total amount charged ($1.00 minimum
                                                                                                               transaction). Personal checks are not
    accepted.
  I Plain copies can be emailed or faxed to the Information
                                                               provided above. Certified copies will be mailed regular USPS First Class mail. if
    requester prefers a different delivery method, please include separate envelope with pre—paid
  I Clerk's Certificate wlil                                                                            shipping label with request.
                             provide a certified copy ofthe entire case le.
  I Documents sealed by order or statute will not be
                                                         provided unless permitted by law.

    THIS FORM MUST BE COMPLETED IN ITS ENTIRETY. NOT COMPLETING THE FORM
                                                                         PROPERLY COULD KEEP YOUR REQUEST FROM BEING
    PROCESSED IN A TIMELY MANNER.



Payment method:           i )Cash/Money Order'                l   l MasterCard           “Visa          i       Discover
                                                                                                            )                          (   )American Express
Name on credit                                               Account

Amount Authorized Not to Exceed                  i )$25.00                 )335.00
                                                                       (                     (   )SS0.00                       (   lOtherS
Billing Address Zip   Code:—                                 Exp.   Date.                   MM/YY                  3   —-
                                                                                                                            digit Security    Cop
Printed &Signed Name of Authorized Person:
         Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 17 of 36 PageID #: 25


Lisa Cox

From:                                         Linda Markey <LPM@kullmanlaw.com>
Sent:                                         Wednesday, June 17, 2020 11:25 AM                                                 FILED
To:                                           DC Records                                                            AT H IaiosCLOCK A                M
                                                                                                                                                _‘

Subject:                                      Record Request Form
Attachments:                                  20200617112515536.pdf                                                         JUN        7 2020
                                                                                                                            DISTRICT CLERK
Importance:                                   High                                                                       Dento     unty. Texas
                                          '
                                                                                                                    BY                    DEPUTY
                                                                                                                               E Egg

 CAUTION: This email originated from outside the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe. Never enter your password or other sensitive information on linked
web pages contained in emails unless you are certain the web pages are safe. If you have questions or need
assistance, please contact the Help Desk.

Attached is the record request form for an uncertied                      copy of the Complaint led            in the matter entitled: Navarrete v.
Target”, Case No. 20-4611-462.

We appreciate your expedited service. Please send a receipt for the payment of said copies and please shred the record
request form with Mr. Zurik's credit card information. Please call me if you have any questions.

Thank you,
Linda



LINDA P. MARKEY
LEGAL ASSISTANT T0 SAM ZURIK, III
THE KULLMAN FmM
A Professional Law Corporation
1100 Poydras Street, Suite 1600
New Orleans, LA 70 163
T: 504-524-4162 D: 504-596-4140 l F: 504-596-41 14
                     |




LPM@kullmanlaw.com www.KullmanLaw.com
                              |




One Area of Practice. One Focus. Labor and Employment Law. Representing Employers for 74 Years.

ATTORNEY-CLIENT PRIVILEGED COMMUNICATION

This communication, including attachments, is condential. may be subject to legal privileges. and is intended for the sole use of the addressee. Any use,
duplication. disclosure or dissemination of this communication. other than by the addressee. is prohibited. 1f you have received this communication in error, please
notify the sender immediately and delete or destroy this communication and all copies.
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 18 of 36 PageID #: 26




               EXHIBIT A-4
                                                                             FILED: 7/10/2020 9:52 AM
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 19 of 36Trantham
                                                           David PageID #: 27
                                                                             Denton County District Clerk
                                                                             By: David Trantham, Deputy


                                    CAUSE NO. 20-4611-462

NEIBI MELANI NAVARRETE,                          §        IN THE DISTRICT COURT            0F

       Plaintiff,                                g

V.                                               g        DENTON COUNTY, TEXAS

TARGET CORPORATION,                              g

       Defendant.                                g        462ND   JUDICIAL DISTRICT
               DEFENDANT TARGET CORPORATION’S ANSWER AND
                    AFFIRMATIVE AND OTHER DEFENSES TO
                       PLAINTIFF’S ORIGINAL PETITION
       Defendant Target Corporation (“Defendant” or “Target”) les               this Answer and

Afrmative    and Other Defenses to Plaintiff Neibi Melani Navarrete’s (“Plaintiff”) Original

Petition and respectfully shows the Court as follows:

                                                 I.
                                      GENERAL DENIAL
       As authorized by Rule 92 of      the Texas Rules   of Civil Procedure, Defendant enters      a


general denial of the matters pleaded in Plaintiffs Original Petition and requests that the Court

require Plaintiff to prove each of her charges, claims, and allegations by a preponderance of the

evidence or clear and convincing evidence as required by the Constitution and the laws of the

State of Texas. Defendant respectilly     requests that it be allowed to plead irther    defenses in

this cause as the facts surrounding this matter are developed.

                                                II.
                         AFFIRMATIVE AND OTHER DEFENSES
       Subject to and without waiving the foregoing, and pleading in the alternative where

necessary, Defendant asserts the following afrmative         and other defenses.        In doing so,

Defendant does not waive Plaintiff’s burden of proof required on any element of any claim or


DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES TO PLAINTIFF’S ORIGINAL PETITION                                         PAGE    1
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 20 of 36 PageID #: 28



cause of action asserted by Plaintiff, and Defendant does not assume the burden of proof except

to the extent required under the law.

                                         FIRST DEFENSE
        Plaintiff must mitigate any and all alleged damages, and Plaintiff’s claims are barred, or

her recovery is reduced, by any failure to mitigate. Further, Defendant is entitled to an offset for

any amount which could have been earned by Plaintiff.

                                        SECOND DEFENSE
        Defendant is entitled to an offset for compensation income received by Plaintiff.

                                         THIRD DEFENSE
        Plaintiffs claim for punitive damages is unconstitutional and/or unavailable. Plaintiff’s

claim for punitive damages is further unwarranted because any alleged discriminatory or

retaliatory conduct was contrary to Defendant’s good faith efforts to comply with the anti-

discrimination and anti-retaliation laws.

                                        FOURTH DEFENSE
        Plaintiff s claims are barred by the applicable statute of limitations.

                                         FIFTH DEFENSE
        Plaintiff cannot recover back pay,   if any,   for any period of time when she was unable to

work.

                                         SIXTH DEFENSE
        Plaintiff’s claims are barred, in whole or part, by the doctrines of waiver, ratication,

laches and/or estoppel.

                                        SEVENTH DEFENSE
        Plaintiffs lawsuit is barred, in whole or in part, by virtue of her failure to exhaust and/or

utilize available administrative remedies.
DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES TO PLAINTIFF’S ORIGINAL PETITION                                         PAGE 2
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 21 of 36 PageID #: 29



                                        EIGHTH DEFENSE
          Defendant’s employment actions taken with respect to Plaintiff would have been

necessary in the absence of any allegedly impermissible factors.

                                         NINTH DEFENSE
          Defendant is not liable for acts,    if   any, by employees that were not authorized by

Defendant, and such employees,      if any, had no express or implied authority to engage in acts that
were inconsistent with Defendant’s written rules prohibiting conduct constituting unlawful

discrimination and retaliation.

                                         TENTH DEFENSE
          Plaintiffs claims for actual, general, and punitive damages and other relief are subject to

all applicable statutory caps and limitations.

                                      ELEVENTH DEFENSE
          To the extent Plaintiff’s claims and allegations exceed the reasonable scope and

investigation of the charge that she led      with the Equal Employment Opportunity Commission

(“EEOC”)     and/or the Texas Workforce Commission         (“TWC”),   such claims and allegations are

barred.

                                       TWELFTH DEFENSE
          Plaintiff cannot recover actual and punitive damages under multiple or different theories

and causes of action for the same or similar acts. Plaintiff is eligible for only one remedy for her

claims.

                                     THIRTEENTH DEFENSE
          Defendant is entitled to recover its expenses, costs and attorneys’ fees as the prevailing

party.



DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES T0 PLAINTIFF’S ORIGINAL PETITION                                         PAGE 3
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 22 of 36 PageID #: 30



                                     FOURTEENTH DEFENSE
        Plaintiff’s claims fail, in whole or in part, to state a claim for relief.

                                      FIFTEENTH DEFENSE
        Defendant had Widely disseminated anti-discrimination and anti-retaliation policies that

are strictly enforced. Defendant exercised reasonable care at all times to prevent and promptly

correct any alleged discriminatory and/or retaliatory terms and/or conditions of employment

from occurring. Plaintiff unreasonably failed to take advantage of the preventative or corrective

opportunities and procedures provided by Defendant, or to otherwise avoid the harm about which

she now complains.

                                                  4:321:


        Target reserves the right to plead additional defenses as appropriate.

                                                   III.
                                               PRAYER
        WHEREFORE, Defendant Target Corporation prays                     that Plaintiff Neibi Melani

Navarrete take nothing herein and that Target have judgment for its costs and for such further

relief, at law or in equity, to which it may be justly entitled.




DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES T0 PLAINTIFF’S ORIGINAL PETITION                                          PAGE 4
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 23 of 36 PageID #: 31




                                       Respectllly     submitted,


                                       /s/Danielle K. Herring
                                       Danielle K. Herring
                                       State Bar No. 24041281
                                       dherrin       littler.com
                                       LITTLER MENDELSON, P.C.
                                       1301 McKinney Street
                                       Suite 1900
                                       Houston, Texas 770 1 0
                                       Telephone No.: 7 1 3 .95 1 .9400
                                       Facsimile No.: 713.95 1 .9212


                                       Mark A. Flores
                                       State Bar No. 24076385
                                       markores@1ittler.com
                                       LITTLER MENDELSON, P.C.
                                       2001 Ross Avenue
                                       Suite 1500, Lock Box 116
                                       Dallas, TX 7520 1 -2931
                                       Telephone No.: 214.8808 100
                                       Facsimile No.: 214.880.01 81

                                       ATTORNEYS FOR DEFENDANT
                                       TARGET CORPORATION




DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES TO PLAINTIFF’S ORIGINAL PETITION                       PAGE 5
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 24 of 36 PageID #: 32



                                        CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the foregoing instrument was forwarded
to counsel ofrecord, via e-le notication on this 10th day of July 2020 to:

                                                  Reema Ali
                                             Equal Justice Center
                                    1250 West Mockingbird Lane, Suite 455
                                             Dallas, Texas 75247
                                  Sent Via Email: rali@gqualiusticecenter.org

                                                  Aaron Johnson
                                               Equal Justice Center
                                          510 S. Congress Ave, Ste. 206
                                               Austin, Texas 78704
                                Sent Via Email: aiohns0n@qaaliasticecenter.org

                                               Brian P. Sanford
                                               The Sanford Firm
                                         1910 Pacic Ave., Suite 15400
                                              Dallas, Texas 75201
                                  Sent Via Email: bsanford@sanf0rdrm.c0m



                                                    /s/Danielle K. Herring
                                                    Danielle K. Herring

4821-6599-7761 .2 052067.1639




DEFENDANT TARGET CORPORATION’S ANSWER AND AFFIRMATIVE
AND OTHER DEFENSES TO PLAINTIFF’S ORIGINAL PETITION                                    PAGE 6
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 25 of 36 PageID #: 33




               EXHIBIT A-5
                                                                            Page 1 of 1
     Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 26 of 36 PageID #: 34


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                            Location : ------ All District Courts ------ Help

                                                             REGISTER OF ACTIONS
                                                                   CASE NO. 20-4611-462

Neibi Melani Navarrete vs Target Corporation                                    §                             Case Type:      Discrimination
                                                                                §                             Date Filed:     06/15/2020
                                                                                §                               Location:     462nd Judicial District Court
                                                                                §                         Judicial Officer:   Breading, Lee Ann
                                                                                §                  File Custody/Location:     District Clerk's Office
                                                                                §


                                                                      PARTY INFORMATION

                                                                                                                                   Lead Attorneys
Defendant       Target Corporation                                                                                                 Danielle K. Herring
                                                                                                                                    Retained
                                                                                                                                   1301 McKinney Ste, Ste 1900
                                                                                                                                   Houston, TX 77010

                                                                                                                                   713-951-9400(W)
                                                                                                                                   713-951-9212(F)


Plaintiff       Navarrete, Neibi Melani                                                                                            Reema Ali
                                                                                                                                    Retained
                                                                                                                                   1250 West Mockingbird Lane
                                                                                                                                   Ste 455
                                                                                                                                   Dallas, TX 75247

                                                                                                                                   469-228-4234(W)


                                                                 EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
06/15/2020 Plaintiff's Original Petition
06/16/2020 Jury fee paid
             (This entry only represents the payment of the jury fee - not a document filed with the clerk.)
06/16/2020 Request for Issuance of
             Citation
             Made by: Navarrete, Neibi Melani
06/17/2020 Citation
             eserved in envelope #43810938
              Target Corporation                                         Unserved
06/17/2020 Record/Copy Request
07/10/2020 Defendant's Original Answer
             Affirmative and Other Defenses to Plaintiff's Original Petition


                                                                    FINANCIAL INFORMATION



             Plaintiff Navarrete, Neibi Melani
             Total Financial Assessment                                                                                                                       325.00
             Total Payments and Credits                                                                                                                       325.00
             Balance Due as of 07/10/2020                                                                                                                       0.00

06/16/2020   Transaction Assessment                                                                                                                            317.00
06/16/2020   TexFile Payment              Receipt # 2020-15006                                   Navarrete, Neibi Melani                                     (317.00)
06/17/2020   Transaction Assessment                                                                                                                               8.00
06/17/2020   TexFile Payment              Receipt # 2020-15151                                   Navarrete, Neibi Melani                                        (8.00)




http://justice1.dentoncounty.com/PublicAccessDC/CaseDetail.aspx?CaseID=2743679                                                                       7/10/2020
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 27 of 36 PageID #: 35




                   EXHIBIT B
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 28 of 36 PageID #: 36



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

NEIBI MELANI NAVARRETE,                           §
                                                  §
          Plaintiff,                              §
                                                  §
V.                                                §       CIVIL ACTION NO. _____________
                                                  §
TARGET CORPORATION,                               §
                                                  §
          Defendant.                              §

           DECLARATION OF ADAM KLARFELD IN SUPPORT OF REMOVAL

          Pursuant to 28 U.S.C. § 1746, I, Adam Klarfeld, declare the following:

          1.      “I am Director, Employee Relations Counsel for Defendant Target Corporation

(“Target”), a Minnesota corporation. I make this declaration in support of Defendant’s Notice of

Removal. I have personal knowledge of the true and accurate facts contained herein, unless

otherwise stated, and, if called to testify, I could and would competently testify thereto.

          2.      I have been Director, Employee Relations Counsel for Target since August 2013.

As Director, Employee Relations Counsel, my current job duties include managing the defense

of Target Corporation in employment law matters. I am thus familiar with the operations of

Target.

          3.      Target is incorporated in the State of Minnesota, and its ‘home office,’ or

headquarters, is located at 1000 Nicollet Mall, Minneapolis, Minnesota 55403. Target maintains

its corporate records and controls business and activities from Minneapolis, Minnesota, and

almost all of its top executives work at this location. Additionally, Target also files its corporate

tax returns in Minnesota.

          4.      On June 18, 2020, Target was served with a copy of Plaintiff Neibi Melani

Navarrete’s Original Petition in the lawsuit styled Neibi Melani Navarrete v. Target
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 29 of 36 PageID #: 37



Corporation, Cause No. 20-4611-462, in the 462nd Judicial District Court of Denton County,

Texas.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.”

         Executed on July 9, 2020, at Minneapolis, Minnesota.




                                               ADAM KLARFELD
4824-5468-4097.2 052067.1639




                                                  2
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 30 of 36 PageID #: 38




                   EXHIBIT C
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 31 of 36 PageID #: 39



                                   CAUSE NO. 20-4611-462

NEIBI MELANI NAVARRETE,                         §        IN THE DISTRICT COURT OF
                                                §
       Plaintiff,                               §
                                                §
V.                                              §        DENTON COUNTY, TEXAS
                                                §
TARGET CORPORATION,                             §
                                                §
       Defendant.                               §        462ND JUDICIAL DISTRICT

         DEFENDANT’S NOTICE TO STATE COURT OF FILING REMOVAL

       PLEASE TAKE NOTICE that on July 17, 2020, Defendant Target Corporation filed a

Notice of Removal in the United States District Court for the Eastern District of Texas, Sherman

Division, for removal of this action to that United States District Court. Pursuant to 28 U.S.C. §

1446(d), the filing of the Notice of Removal in the United States District Court, together with the

filing of a copy of that Notice of Removal (attached hereto as Exhibit 1), effects the removal of

this action, and this Court may proceed no further unless the case is remanded.




DEFENDANT’S NOTICE TO STATE COURT OF FILING REMOVAL                                        PAGE 1
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 32 of 36 PageID #: 40



                                       Respectfully submitted,


                                       /s/ Danielle K. Herring
                                       Danielle K. Herring
                                       State Bar No. 24041281
                                       dherring@littler.com
                                       LITTLER MENDELSON, P.C.
                                       1301 McKinney Street
                                       Suite 1900
                                       Houston, Texas 77010
                                       Telephone No.: 713.951.9400
                                       Facsimile No.: 713.951.9212


                                       Mark A. Flores
                                       State Bar No. 24076385
                                       markflores@littler.com
                                       LITTLER MENDELSON, P.C.
                                       2001 Ross Avenue
                                       Suite 1500, Lock Box 116
                                       Dallas, TX 75201-2931
                                       Telephone No.: 214.880.8100
                                       Facsimile No.: 214.880.0181

                                       ATTORNEYS FOR DEFENDANT
                                       TARGET CORPORATION




DEFENDANT’S NOTICE TO STATE COURT OF FILING REMOVAL                    PAGE 2
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 33 of 36 PageID #: 41



                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was forwarded
to counsel of record, via e-file notification on this 17th day of July 2020 to:

                                                 Reema Ali
                                            Equal Justice Center
                                   1250 West Mockingbird Lane, Suite 455
                                            Dallas, Texas 75247
                                 Sent Via Email: rali@equaljusticecenter.org

                                                Aaron Johnson
                                             Equal Justice Center
                                        510 S. Congress Ave., Ste. 206
                                             Austin, Texas 78704
                               Sent Via Email: ajohnson@equaljusticecenter.org

                                             Brian P. Sanford
                                             The Sanford Firm
                                       1910 Pacific Ave., Suite 15400
                                             Dallas, TX 75201
                                 Sent Via Email: bsanford@sanfordfirm.com




                                                   /s/ Danielle K. Herring
                                                   Danielle K. Herring
4822-4647-6225.2 052067.1639




DEFENDANT’S NOTICE TO STATE COURT OF FILING REMOVAL                                     PAGE 3
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 34 of 36 PageID #: 42




                  EXHIBIT D
Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 35 of 36 PageID #: 43



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

NEIBI MELANI NAVARRETE,                            §
                                                   §
           Plaintiff,                              §
                                                   §
V.                                                 §      CIVIL ACTION NO. 4:20-CV-00553
                                                   §
TARGET CORPORATION,                                §
                                                   §
           Defendant.                              §



      INDEX OF MATTERS BEING FILED AND LIST OF COUNSEL OF RECORD



EXHIBIT                           DESCRIPTION                                      DATE
A       Plaintiff’s Original Petition                                           06/15/2020

     A-1        Request for Issuance of Citation                                06/16/2020
     A-2        Citation                                                        06/17/2020
     A-3        Record/Copy Request                                             06/17/2020

     A-4        Defendant’s Original Answer                                     07/10/2020

     A-5        Civil Docket Sheet                                              07/10/2020

B               Declaration of Adam Klarfeld in Support of Notice of Removal    07/10/2020
C               Defendant’s Notice of Filing Removal (462nd District Court of   07/17/2020
                Denton County)

D               Index of Matters being Filed and List of Counsel of Record      07/17/2020




INDEX OF MATTERS BEING FILED AND LIST OF COUNSEL OF RECORD                       PAGE 1
  Case 4:20-cv-00553-ALM Document 1-2 Filed 07/17/20 Page 36 of 36 PageID #: 44



COUNSEL FOR PLAINTIFF NEIBI MELANI       COUNSEL FOR DEFENDANT TARGET CORPORATION:
NAVARRETE:
                                         Danielle K. Herring
ReemaAli                                 State Bar No. 24041281
State Bar No. 24105327                   dherring@littler.com
rali@equaljusticecenter.org              LITTLER MENDELSON, P.C.
EQUAL JUSTICE CENTER                     1301 McKinney Street
1250 West Mockingbird Lane, Suite 455    Suite 1900
Dallas, Texas 75247                      Houston, Texas 77010
Telephone No.: 469.228.4234              Telephone No.: 713.951.9400
Facsimile No.: 469.941.0861              Facsimile No.: 713.951.9212

Aaron Johnson                            Mark A. Flores
State Bar No. 24056961                   State Bar No. 24076385
ajohnson@equaljusticecenter.org          markflores@littler.com
EQUAL JUSTICE CENTER                     LITTLER MENDELSON, P.C.
510 S. Congress Ave., Ste. 206           2001 Ross Avenue
Austin, Texas 78704                      Suite 1500, Lock Box 116
Telephone No.: 512.474.0007              Dallas, TX 75201-2931
Facsimile No.: 512.474.0008              Telephone No.: 214.880.8100
                                         Facsimile No.: 214.880.0181
Brian P. Sanford
State Bar No. 17630700
bsanford@sanfordfirm.com
THE SANFORD FIRM
1910 Pacific Ave., Suite 15400
Dallas, Texas 75201
Telephone No.: 214.717.6653
Facsimile No.: 214.919.0113



  4846-8421-8817.2 052067.1639




  INDEX OF MATTERS BEING FILED AND LIST OF COUNSEL OF RECORD       PAGE 2
